Hooker, J.
The plaintiff lost an arm in attempting to couple cars supplied with double deadwoods.
As the danger was obvious, and plaintiff’s own,testimony shows that he saw and recognized the danger, and ■attempted to couple the cars by reaching under the dead-woods, in the manner that he testified that it should be done, it can hardly be said that the accident happened by reason of the failure of the defendant to instruct him how to couple such cars.
He sought employment, saying that he had 27 days’ •experience. "We may reasonably presume that he meant that the defendant should understand that he had 27 days’ experience as a brakeman, as that was the kind ■of a job he obtained, and that was the kind of experience that he had previously. There was nothing to indicate to the defendant that he was familiar with but •one kind of car, or that he was unfamiliar with double «deadwoods. He worked from some time in June until *286August 5th on a road where such cars were in common use, and it is shown that he frequently worked upon trains containing them. He admits that he saw them, and does not deny that he worked on a train that had ‘ ‘ a whole lot of those cars,” but does not remember of coupling any of them. We think that there was an absence of evidence tending to establish negligence - upon the part of the defendant. A similar case is that of Kohn v. McNulta, 147 U. S. 238.
The judgment is reversed, and a new trial ordered.
The other Justices concurred.